Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and are being examined.
Claims 1 and 9 have been amended.

Response to Arguments
	Applicant's arguments filed on January 28, 2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims. 

Rejections under 35 U.S.C. 103
	On page 13 of their response, the applicant argues, “the present Office Action sets forth that Collins fails to teach mapping the plurality of variables for calculating workers compensation to life proxy variables; and calculating applicability and cost of a group benefit insurance product based on the mapped life proxy variables and the plurality of variables for calculating workers compensation to base rates where the mapping operates by proxy for the traditional variables used for calculating the applicability and cost of the group benefit insurance product recited in claim 1. The Office Action then relies on Condon for such a teaching.” The examiner respectfully disagrees. 
	The examiner respectfully notes that the final office action does not state that Collins fails to teach these limitations. These amendments were added by the applicant in the RCE filed January 28, 2021. Therefore, the examiner has not addressed these amendments in a previous rejection. The examiner has not relied on Condon to teach these limitations for a similar reason. However, as described in the updated 103 rejection below, Collins (in combination with Condon) does teach these limitations as recited in claim 1.
	
	For at least the reasons described above, the rejection under 35 U.S.C. 103 given in the non-final rejection dated 05/14/2020 has been maintained.

	
Rejections under 35 U.S.C. 101
	On pages 8 and 9 of their response, the applicant argues, “Specifically, Applicants respectfully submit that a system for providing and utilizing a proxy to provide group benefits products including a processor operatively coupled to a communications device... The system is not an abstract idea.” The examiner respectfully disagrees.
	The examiner respectfully notes that merely reciting a “processor operatively coupled to a communications device” does not prevent a claim from reciting an abstract idea. Additionally, this does not integrate the abstract idea into a practical application. Rather, this amounts to no more than merely including instructions to implement the abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea (See MPEP 2106.04(d)).

Applicants respectfully submit that the present elements included in the system present more than an abstract idea. Specifically, and unlike Example 22 and 23 in the examples in the guidelines, the present system is not providing conventional technologies configured to "apply" the abstract idea. Instead, the present system, in addition to improving the computer itself, as discussed above, is directed toward a specific solution beyond just applying known concepts." The examiner respectfully disagrees.
	The examiner does not recognize any limitation within the claims that provides an improvement to computer technology. For example, the only technical component recited in claim 1 is the WC system. The method of claim 1 merely comprises retrieving data from the WC system and analyzing the data to price an insurance policy. There is no improvement to any computer technology recited in this claim. Rather, the claim merely utilizes the WC system as a tool to perform the abstract idea (i.e. pricing an insurance policy). The computer components recited in claim 9 (e.g. processor, communications device, WC system, and transition layer) are utilized in a similar way. Merely reciting these components does not integrate the abstract idea into a practical application.

	On pages 11 and 12 of their response, the applicant references Example 21 to support their argument that the claims demonstrate a “technologically rooted solution to an internet-centric problem.” The examiner respectfully disagrees.
	First, the examiner notes that the claims addressed in Example 21 are substantially different from the claims recited in the instant application. Therefore, the analysis of Example 21 does not necessarily apply to the claims recited in the instant application. However, the examiner does not recognize any additional limitations which add more than generally linking the use of the abstract idea to the internet. 

. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “calculating applicability and cost of a group benefit insurance product based on the mapped life proxy variables and the plurality of variables for calculating workers compensation to base rates where the mapping operates by proxy for the traditional variables used for calculating the applicability and cost of the group benefit insurance product.” This limitation is unclear for the following reasons:
The structure/grammer of this limitation renders the claim indefinite. For example, it the phrase “for calculating workers compensation to base rates where the mapping operates by proxy…” appears to be missing punctuation. For the purpose of examination it is assumed that this phase was meant to state, “for calculating workers compensation to base rates, where the mapping operates by proxy….” Therefore, it is assumed that 
The meaning of the phrase, “where the mapping operates by proxy for the traditional variables” is unclear in this context. Specifically, it is unclear whether the applicant is referring to the “mapping” process recited in claim 1, or if there is another system that is “operated” to perform the function. For the purpose of examination, it is assumed that this statement refer to the “mapping” process recited in claim 1 (i.e. it is assumed the limitation was meant to state, “where the life proxy variables operate as a proxy for the traditional variables…”).
The meaning of the term “the traditional variables”  means in this context. The applicant has introduced several “variables” within the claim. Therefore, it is unclear whether “the traditional variables” refers to a set of variables recited in the claim (e.g. the variables for calculating worker’s compensation) or a different set of variables. For the purpose of examination, it is assumed that “the traditional variables” refers to any variables traditionally used to calculate group insurance policy prices.
	Claim 9 contains limitations which are substantially similar to those recited in claim 1. As a result, claim 9 is rejected under a similar rationale as claim 1 described above. Dependent claims 2-8 and 10-20 are similarly rejected due to their dependency on claim 1 and 9.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
	First of all, claims 1-20 are directed to one of the following statutory categories: a process (claims 1-8) or a machine (claims 9-20)

Step 2A: Prong 1
	Claim 1 recites an abstract idea of, “mapping the plurality of variables for calculating workers compensation to life proxy variables; and calculating applicability and cost of a group benefit insurance product based on the mapped life proxy variables and the plurality of variables for calculating workers compensation to base rates where the mapping operates by proxy for the traditional variables used for calculating the applicability and cost of the group benefit insurance product.” 
	This claim, as a whole, recites a method of organizing human activity because the claim recites a process that uses certain data to price a group insurance product. This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle, namely generating insurance quotes using non-traditional variables. Merely stating that the process uses worker’s compensation data instead of other forms of data does not integrate the abstract idea into a practical application.


Step 2A: Prong 2
Besides reciting the abstract idea, the remaining claim limitations (additional elements) recite generic computer components (e.g. worker’s compensation system). The recited abstract idea is not integrated into a practical application. In particular, claim 1 only recites generic computer components (e.g. worker’s compensation system) to receive/transmit data and perform the group insurance pricing process. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the group insurance product pricing process. 
	Claim 1 also includes the limitation, “receiving information from a workers compensation (WC) system, the information at least including a plurality of variables for calculating workers compensation.” This limitation merely states that the system gathers data relating to workers compensation. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Additionally, claim 1 shows no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.

Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. 
	The “receiving…” step described above as insignificant extra-solution activity has been re-evaluated in step 2B. This limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.

Additional Independent Claims
	Similar arguments can be made for independent claim 9:
	Regarding claim 9, this claim recites the abstract idea of, “[[the processor configured to]] map the plurality of variables for calculating workers compensation to life proxy variables; and [[a transition layer operating with the processor and associated with a traditional group benefit system, the transition layer coupled with the processor configured to]] calculate applicability and cost of a group benefit insurance product based on the mapped life proxy variables and the plurality of variables for calculating workers compensation to base rates where the mapping operates by proxy for the traditional variables used for calculating the applicability and cost of the group benefit insurance product.”
	For similar reasons as described above regarding claim 1, this claim recites abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle, namely generating insurance quotes using non-traditional variables. Additionally, claim 9 also includes additional elements not recited in claim 1 (e.g. processor, communication device, and transition layer). However, these additional elements are also recited at a high level of generality such that they amounts receive information from a workers compensation (WC) system, the information at least including a plurality of variables for calculating workers compensation” amounts to no more than mere data gathering/outputting which are forms of insignificant extra-solution activity. These concepts have been determined by the courts to be well-understood, routine, and conventional (see analysis above). Therefore, claim 9 is not patent eligible under 35 U.S.C. 101.

Dependent Claims
	Dependent claims 2-8 and 10-20 further define the abstract idea that is present in independent claims 1 and 9 and, thus, correspond to certain methods of organizing human activity as presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination for the following reasons:
	Regarding Claims 2-8, 10-16, and 20, these claims are merely adding further description to the abstract idea. For example, claims 2-6 and 10-14 merely describe which variables are to be used in the calculation of applicability and cost for the group benefits product. Reciting which variables are used in this calculation does not amount to an inventive concept because they do not impose any meaningful limitations on practicing the abstract idea. Similarly, these claims do not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, these claims do not integrate the exception into a practical application. Similar arguments can be made for claims 7-8, 15-16, and 20.
	Regarding Claims 17-19, these claims are directed to insignificant extra-solution activity because they do not go beyond requiring the collection, analysis, and transmission of information (See Electric Power Group, LLC v. Alstom S.A.). For example, claim 17 states, “the transition layer fills in information for calculating the group benefit product using third party data.” This limitation does not amount to significantly more than the abstract idea because the concepts of receiving, analyzing, and transmitting data over a network have been recognized by the courts as well understood, routine, and conventional activities (See Intellectual Ventures I v. Symantec Corp.; OIP Techs, Inc., v. Amazon.com, Inc.; and buySAFE, Inc. v. Google, Inc.). Similar arguments can be made regarding claims 19 and 20.
	As a result, such limitations do not overcome the requirements as described above. Therefore, the dependent claims 2-8 and 10-20 are directed to an abstract idea. Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S. Pre-Grant Publication No. 20110077977) in view of Condon (U.S. Pre-Grant Publication No. 20130117043).

	Regarding claim 1, Collins teaches:
A method for providing and utilizing [worker’s compensation data] to provide [insurance] products (Paragraph 18: Worker’s compensation data may be used to price insurance policies), the method comprising: 
	Receiving information from a workers compensation (WC) system, the information at least including a plurality of variables for calculating workers compensation (See at least Paragraph 14: The system described “mines” and processes state worker's compensation data for the purpose of pricing insurance policies [See Paragraph 18]);
	Mapping the plurality of variables for calculating workers compensation to life proxy variables (See at least Paragraphs 52 and 53: The system may utilize the mined worker's compensation data to build new statistics [life proxy variables]. For example, the system may use the mined worker's compensation data to collect an employee's age); and
	Calculating applicability and cost of a group benefit insurance product based on the mapped life proxy variables and the plurality of variables for calculating workers compensation to base rates (See at least Paragraph 18 and 52-54: The worker's compensation data may be used to build new statistics [life proxy variables] and calculate pricing for insurance policies. The system may analyze a variety of data associated with worker's compensation)
	
	Collins does not explicitly teach, but Condon, however, does teach:
	Where the mapping operates by proxy for the traditional variables used for calculating the applicability and cost of the group benefit insurance product (See at least Paragraph 14: States that worker's compensation data may be used by health insurance companies to determine premium costs for group health insurance policies. Therefore, Condon shows that worker’s compensation data may be used in place of “traditional” variables used to price other types of insurance policies [e.g. group health insurance policies]).


	Regarding claims 2, Collins teaches:
	Where the at least one variable includes WC average salary (Paragraph 56: Data may include average wage of injured workers).
	
	Regarding claims 4, Collins teaches:
	Where the at least one variable include industry (Paragraph 21: Data may include industry code). 

	Regarding claims 6, Collins teaches:
	Where the at least one variable includes median household age (Paragraph 53: Data may contain average age of employees).
	
	
	Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Condon, and in further view of Morgan (U.S. Pre-Grant Publication No. 20150088551).

	Regarding claim 3, Collins and Condon do not explicitly teach, but Morgan, however, does teach:
	Where the at least one variable includes area (Paragraph 49: Describes a system for pricing group insurance policies using various data [see Paragraph 34]. The data may include geographic location).


	Regarding claim 7, Collins and Condon do not explicitly teach, but Morgan, however, does teach:
	Where the group benefit product is long term disability insurance product (Paragraph 25: The system described may calculate risk and premiums for long-term disability insurance policies).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Collins, Condon, and Morgan in order to provide accurate pricing for multiple types of insurance policies (Morgan: Paragraph 25).

	Regarding claim 8, Collins and Condon do not explicitly teach, but Morgan, however, does teach:
	Where the group benefit product is a life insurance product (Paragraph 25: The system described may calculate risk and premiums for life insurance policies).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Collins, Condon, and Morgan in order to provide accurate pricing for multiple types of insurance policies (Morgan: Paragraph 25).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Condon, and in further view of Roudaut (U.S. Pre-Grant Publication No. 20090326987).

Regarding claim 5, Collins and Condon do not explicitly teach, but Roudaut, however, does teach:
Where the at least one variable includes blue score (Paragraphs 32 and 39: Describes calculating a premium for an insurance product based on percentage of blue-collar workers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Collins, Condon, and Roudaut in order to determine the company’s risk for accidental deaths and personal injury to their employees and property (Roudaut: Paragraphs 32 and 39).


	Claims 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Collins, and in further view of Condon.

	Regarding claim 9, Morgan teaches:
	A system for providing and utilizing [data] to provide group benefits products (See at least Paragraph 34: Describes a system for pricing group insurance policies using various data), the system comprising:
	A processor operatively coupled to a communications device (Paragraph 53: Describes a computer system [communications device], which includes a processor [See Figure 11], that is configured to receive historical data used to price an insurance policy);
	A transition layer operating with the processor and associated with a traditional group benefit system (Paragraph 39: The predictive model [transition layer] operates with the processor and is associated with a data storage [traditional group benefit system] [See Figure 5]).
The transition layer coupled with the processor configured to calculate applicability and cost of a group benefits product [based on the mapped life proxy variables and the plurality of variables for calculating workers compensation to base rates] (Paragraph 48: Historical data is employed to train the predictive model to provide an output that indicates how a group benefit insurance plan might be priced. Examiner’s Note: Morgan does not explicitly teach that the applicability and cost of the group benefits product is calculated based on “mapped” variables. However, Collins does teach this as described below).

	Morgan does not explicitly teach, but Collins, however, does teach:
	The communication device configured to receive information from a workers compensation (WC) system, the information at least including a plurality of variables for calculating workers compensation (Paragraph 16: Describes a data collection interface used to collect worker's compensation data from state worker's compensation databases);
	The processor configured to map the plurality of variables for calculating workers compensation to life proxy variables (See at least Paragraphs 52 and 53: The system may utilize the mined worker's compensation data to build new statistics [life proxy variables]. For example, the system may use the mined worker's compensation data to collect an employee's age); and
	[The transition layer coupled with the processor configured to calculate applicability and cost of a group benefits product] based on the mapped life proxy variables and the plurality of variables for calculating workers compensation to base rates (See at least Paragraph 18 and 52-54: The worker's compensation data may be used to build new statistics [life proxy variables] and calculate pricing for insurance policies. The system may analyze a variety of data associated with worker's compensation).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to increase the 

	Morgan does not explicitly teach, but Condon, however, does teach:
	Where the mapping operates by proxy for the traditional variables used for calculating the applicability and cost of the group benefit insurance product (See at least Paragraph 14: States that worker's compensation data may be used by health insurance companies to determine premium costs for group health insurance policies. Therefore, Condon shows that worker’s compensation data may be used in place of “traditional” variables used to price other types of insurance policies [e.g. group health insurance policies]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Condon in order to take advantage of different forms of data to more accurately calculate insurance policy pricing.

	Regarding claim 10, Morgan does not explicitly teach, but Collins, however, does teach:
	Where the at least one variable includes WC average salary (Paragraph 56: Data may include average wage of injured workers).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to benchmark risks' wage relativity to average class code wage, thereby improving pricing accuracy (Collins: Paragraph 56).

	Regarding claim 11, Morgan teaches:
	Where the at least one variable includes area (See at least Paragraph 49: The data may include geographic location).

	Regarding claim 12, Morgan does not explicitly teach, but Collins, however, does teach:
	Where the at least one variable include industry (See at least Paragraph 21: Data may include industry code).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to determine the ratings of existing and new policies, including actuarial calculations such as risk and underwriting calculations (Collins: Paragraph 22).

	Regarding claim 14, Morgan does not explicitly teach, but Collins, however, does teach:
	Where the at least one variable includes median household age (See at least Paragraph 53: Data may contain average age of employees).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to help facilitate building new statistics, predictive models, and/or pricing models (Collins: Paragraph 53).

	Regarding claim 15, Morgan teaches:
	Where the group benefit product is long term disability insurance product (See at least Paragraph 25: The system described may calculate risk and premiums for long-term disability insurance policies).

	Regarding claim 16, Morgan teaches:
	Where the group benefit product is a life insurance product (Paragraph 25: The system described may calculate risk and premiums for life insurance policies).

	Regarding claim 17, Morgan does not explicitly teach, but Collins, however, does teach:
	Where the transition layer fills in information for calculating the group benefit product using third party data (Paragraph 15: In addition to receiving data directly from one or more states, the insurance company may additionally receive data from a third party data provider). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to allow the insurance company to have a larger pool of data, i.e., data received directly from one or more states and data received from the third party data provider (Collins: Paragraph 15)

	Regarding claim 18, Morgan teaches:
	Where the calculated cost of the group benefits product by proxy is compared to a cost of the group benefits product calculated using the traditional group benefit system (Paragraph 48: The historical data is employed to train a predictive model to provide an output that indicates how a group benefit insurance plan might be priced. Moreover, as time goes by, and results become known from processing current data, at least some of the current data may be used to perform further training of the predictive model).

	Regarding claim 19, Morgan teaches:
	Where variations in the comparison fed back to the transition layer to improve the use of the at least one variable for calculating applicability and cost of a group benefits product by proxy (Paragraph 48: the predictive model may adapt itself to changing patterns of group benefit insurance plans by simultaneously analyzing historical data and current data).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Collins and Condon, and in further view of Roudaut.

Regarding claim 13, Morgan, Collins, and Condon do not explicitly teach, But Roudaut, however, does teach:
Where the at least one variable includes blue score (See at least Paragraph 39: Describes calculating a premium for an insurance product using percentage blue-collar workers as a factor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan, Collins, Condon, and Roudaut in order to determine the company’s risk for accidental deaths and personal injury to their employees and property (Roudaut: Paragraphs 32 and 39).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Collins and Condon, and in further view of Dziabiak (U.S. Pre-Grant Publication No. 20180336639).

	Regarding claim 20, Morgan, Collins, and Condon do not explicitly teach, but Dziabiak, however, does teach:
	Where the feedback is based on a sold to target ratio (Paragraphs 71-72: The system compares insurability scores generated by a calibration model to the actual values in the calibration records. Then the system adjusts the model based on differences in these values).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan, Collins, Condon, and Dziabiak in order to improve the accuracy of the models.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696   

/EDWARD CHANG/Primary Examiner, Art Unit 3696